                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 TIMOTHY L. HOELLER,

                        Plaintiff,
                                                          Case No. 19-CV-850-JPS
 v.

 CARROLL UNIVERSITY,
 CATHERINE JORGENS, CINDY                                                 ORDER
 GNADINGER, and JANE DOE, sued
 as Unnamed Secretary in Provost’s
 Office,

                        Defendants.


       This case comes before the Court on Plaintiff’s allegations that the

above-named Defendants violated the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12112 et seq. and Wisconsin state law when they

terminated him from his position at Carroll University. (Docket #1).

Defendant Carroll University (hereinafter “Defendant”), the only

defendant to have appeared in the case, filed a motion to dismiss. (Docket

#7). The motion to dismiss is now fully briefed.1 For the reasons explained

below, the motion will be granted, and the case will be dismissed without

leave to amend. Plaintiff’s federal law claims for employment

discrimination on the basis of his termination and failure to be rehired due



       1The first page of Plaintiff’s response is titled, “Reply to Brief of Defendant
Carroll University in Support of its motion to Dismiss the Complaint,” but the
second page is titled, “Amended Complaint – Introduction.” (Docket #16 at 1–2).
However, the remainder of the filing reads as a response to the Defendant’s motion
to dismiss. Accordingly, the Court has construed this filing as a response to the
motion to dismiss.
to his mental disability are dismissed with prejudice because he failed to

timely file both the Equal Employment Opportunity Commission

(“EEOC”) charges and this case in federal court. Plaintiff’s failure to

accommodate claim will be dismissed without prejudice so that he can

exhaust that claim with the EEOC, although, as explained below, the claim

is likely to be dismissed as untimely. Finally, Plaintiff’s state law claims will

be dismissed without prejudice; he is free to bring them in state court.

1.     LEGAL STANDARD

       Defendant has moved to dismiss the complaint for lack of subject

matter jurisdiction. Fed. R. Civ. P. 12(b)(1). When faced with a jurisdictional

challenge, the court accepts as true the well-pleaded factual allegations

found in the complaint, drawing all reasonable inferences in favor of the

plaintiff. Ctr. for Dermatology & Skin Cancer, Ltd. v. Burwell, 770 F.3d 586, 588

(7th Cir. 2014). In this context, the court may also consider extrinsic

evidence adduced by the parties. Lee v. City of Chi., 330 F.3d 456, 468 (7th

Cir. 2003).

       Defendant has also moved to dismiss the complaint for failure to

state a claim. Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint must

provide “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint

must give “fair notice of what the. . .claim is and the grounds upon which

it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations

must “plausibly suggest that the plaintiff has a right to relief, raising that

possibility above a speculative level[.]” Kubiak v. City of Chi., 810 F.3d 476,

480 (7th Cir. 2016) (citation omitted). In reviewing the complaint, the Court

is required to “accept as true all of the well-pleaded facts in the complaint

and draw all reasonable inferences in favor of the plaintiff.” Id. at 480–81.


                                  Page 2 of 12
The Court is obliged to give a pro se plaintiff’s allegations, “however

inartfully pleaded,” a liberal construction. Erickson v. Pardus, 551 U.S. 89, 94

(2007).

2.        RELEVANT ALLEGATIONS

          In January 2017, Plaintiff was awarded a position as an adjunct

faculty member at Carroll University, where he taught a four-credit physics

course. On April 25, 2017, near the end of the semester, he was terminated

from this position. At that juncture, the department chair told him that

“they had their own people” to teach. (Docket #1-1 at 1). Plaintiff believes

that this implied that he was “different.” Id. Plaintiff suffers from bipolar

disorder.

          Plaintiff contends that if he had performance issues, then he should

have been afforded an accommodation. When he re-applied to teach at

Carroll University in January 2018, he was met with a lawsuit for

harassment. News outlets following the case published information about

Plaintiff, which he believes is tortious. For example, Plaintiff contends that

the news “has published information about [Plaintiff’s] lack of acceptable

teaching abilities per Carrol[l]’s subcontracted lawyers releasing that

information which is a trade secret in the Harassment and Injunction

Cause.” (Docket #1-1 at 2).

          Plaintiff explains that he took the following steps to exhaust his

administrative remedies: “On July 20, 201[8] the EEOC received a hand-

written complaint from me via U.S. Mail.2 By February 21, 2019 a typed



          Plaintiff wrote that he submitted a complaint on “July 20, 2019,” but he
          2

seems to have meant July 20, 2018. See (Docket #17 at 5). Additionally, although
Plaintiff characterizes this submission as a complaint, it appears to have been an
initial inquiry. Id.


                                  Page 3 of 12
complaint was sent from the EEOC and on February 25, 2019, the revised

complaint form was signe[d]-off.” (Docket #1 at 5). The EEOC issued a

Notice of Right to Sue letter on March 3, 2019. Id. The ninetieth day after

receiving the Right to Sue letter was June 1, 2019. Plaintiff filed this lawsuit

on June 7, 2019.

       Plaintiff seeks the following relief: discovery from Carroll

University, “release of trade secrets [i.e. privileged information] with

defamation of the character of the Plaintiff, supposed performance

problems, and existence or not of a teacher evaluation process with

wrongful termination.” Id. at 6. This will allow him to “pin-point the

discrimination and intentional tortious actions of Carroll University[.]” He

seeks compensatory and punitive damages, as well as removal of online

information about him. He further contends that the news coverage of his

various lawsuits, as well as the public court filings (which are available

online) are tortious, and seeks to seal information related to his state and

federal court proceedings.

3.     ANALYSIS

       3.1    ADA Claims

              3.1.1   Untimely EEOC Complaint and Federal Suit

       Before filing a lawsuit alleging claims under the ADA, an individual

must exhaust his administrative remedies by: (1) filing a timely charge of

discrimination with the EEOC within 300 days of the allegedly wrongful

treatment; and (2) filing suit within ninety days of receiving a right to sue

letter from the EEOC with respect to the timely charge. See Chaudhry v.

Nucor Steel-Indiana, 546 F.3d 832, 836 (7th Cir. 2008); Ajayi v. Aramark Bus.

Servs., 336 F.3d 520, 527 (7th Cir. 2003); Zugay v. Progressive Care, S.C., 180




                                 Page 4 of 12
F.3d 901, 902 (7th Cir. 1999); see also 42 U.S.C. § 2000e-5(e)(1), 2000e-5(f)(1);

42 U.S.C. § 12117.

       Plaintiff alleges that discriminating statements were made to him on

the day that he was wrongfully terminated from Carroll University. See

(Docket #1-1 at 1) (referring to Carroll University dismissing him because

“they had their own people” to teach his course, which made Plaintiff feel

like he was fired for being “different”); see also (Docket #16-1 at 10) (email

from May 3, 2017 recounting Plaintiff’s termination on April 25, 2017, and

his objection to the termination). He further alleges that his application for

re-hire was wrongfully denied in late January of 2018, with a final incident

of discrimination occurring on February 2, 2018. (Docket #1 at 4).3 He had

300 days to file a timely charge of discrimination with the EEOC. However,

he filed his charge of discrimination on February 25, 2019, which was 392

days after the date of the most recent incident of discrimination. (Docket #1-

1 at 45). His EEOC charge was therefore untimely.

       Plaintiff explains that he was in a mental health institution and in jail

between February 23, 2018 and August 30, 2018, and argues that because of

this, he should be afforded some leniency in the 300-day time period.

(Docket #16 at 14). However, as Defendant points out, Plaintiff

communicated with the EEOC during this time in order to request a

complaint form, see id. at 9, which compels the conclusion that he was

capable of filing an EEOC complaint during that time, as well.




       3 In this section of the complaint, Plaintiff also states that a discriminatory
action occurred on “January 29, 2019,” but this appears to be a typo in light of the
fact that the rest of the complaint discusses events that occurred in January 2018,
not January 2019. See (Docket #8 at 5 n.4).


                                    Page 5 of 12
       Plaintiff also contends that the EEOC communication that he made

while he was institutionalized constituted a complaint. See id. As previously

stated, the communication appears to have been a request for a complaint

form, which, Defendant argues, is “not treat[ed] . . .as a charge of

discrimination” because such requests are “generic and unspecific to alert

the EEOC that unlawful discrimination has occurred.” (Docket #19 at 3

(citing Docket #17 at 5–6) (U.S. EEOC response to Senator Tammy

Baldwin’s inquiry on behalf of Timothy Hoeller)). It is clear that there were

several lapses in communication with Plaintiff while he attempted to file

his EEOC charge, and not all of them were his fault. See e.g. (Docket #17 at

5–6) (recounting EEOC’s mistakes in sending Plaintiff’s information to the

wrong address and the wrong investigator). Nevertheless, the EEOC

ultimately determined that the charge was untimely. (Docket #1-2 at 41).

       Even if Plaintiff had timely filed the EEOC charge, these claims

would be dismissed because he failed to file his federal lawsuit within

ninety days of receiving the Right to Sue letter. The EEOC issued the Right

to Sue letter on March 1, 2019. Id. Plaintiff received the letter on March 3,

2019. (Docket #1 at 5). The letter warned Plaintiff that he had ninety days in

which to file a lawsuit or his “right to sue based on this charge will be lost.”

(Docket #1-2 at 41). This would have given Plaintiff until June 1, 2019 to file

a lawsuit in federal court. This case was not filed until June 7, 2019. (Docket

#1).

       Equitable tolling does not excuse Plaintiff for his failure to comply

with the ninety-day deadline. Equitable tolling “is reserved for situations

in which the claimant ‘has made a good faith error (e.g., brought suit in the

wrong court) or has been prevented in some extraordinary way from filing

his complaint in time.’” Threadgill v. Moore U.S.A., Inc., 269 F.3d 848, 850 (7th


                                  Page 6 of 12
Cir. 2001) (quoting Jones v. Madison Serv. Corp., 744 F.2d 1309, 1314 (7th Cir.

1984)). This form of relief is “extended. . .only sparingly,” and in situations

where a plaintiff has “actively pursued his judicial remedies by filing an

ineffective pleading during the statutory period, or where the complainant

has been induced or tricked by his adversary’s misconduct into allowing

the filing deadline to pass.” Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96

(1990); Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 151 (1984). Here,

Plaintiff has not alleged that he mistakenly filed his pleading before the

wrong tribunal, or that he was somehow tricked by Carroll University into

waiting an extra week to file his complaint. Accordingly, equitable tolling

does not apply.

       Nor does the fact that Plaintiff is pro se and suffering from bipolar

disorder warrant an extension to the time period. “Pro se litigants are not

entitled to a general dispensation from the rules of procedure or court

imposed deadlines.” Jones v. Phipps, 39 F.3d 158, 163 (7th Cir. 1994); Portillo

v. Zebra Techs. Corp., 154 F. App’x 505, 507 (7th Cir. 2005) (affirming a

dismissal when pro se plaintiff filed her complaint ninety-one days after

receiving the EEOC’s Right to Sue letter). Additionally, in cases of mental

illness, equitable tolling “is permitted only upon a strong showing that the

medical condition actually prevented the complaining party from satisfying

the limitations requirement.” Gray v. Potter, 115 F. App’x 891, 894 (7th Cir.

2004) (noting that it was “clear from the pleadings that [the plaintiff’s]

mental and physical illnesses, however taxing, did not actually prevent her

from pursuing her legal rights” in light of her “aggressive quest” for the

reinstatement of her job).

       Plaintiff has not made any showing that his mental disability caused

him to be a week late in filing his lawsuit—he has not alleged, for example,


                                  Page 7 of 12
that he was incapacitated during that week, or that his mental disability

caused him to believe that the filing deadline was later. To the contrary, the

pleadings in this case suggest that Plaintiff has been able to file several

lawsuits since he was terminated. Accordingly, this is not a basis on which

the Court can excuse him from the filing deadline. For these reasons,

Plaintiff’s claims under the ADA must be dismissed as untimely. They will

be dismissed without leave to amend because, having determined that

Plaintiff’s claims are untimely, any further amendment would be futile.

Moore v. Indiana, 999 F.2d 1125, 1128 (7th Cir. 1993) (observing that “the

court should not allow the plaintiff to amend his complaint when to do so

would be futile”) (citations omitted).

       3.2       Failure to Accommodate Claim

                 3.2.1   Failure to Exhaust

       Plaintiff alleges that he should have been granted an accommodation

in light of his mental disability. Defendant counters that this claim was not

included in the initial EEOC complaint, and therefore has not been

exhausted. As explained below, the claim will be dismissed because

Plaintiff has failed to exhaust the EEOC requirements before filing in

federal court.

       It is well-settled that “[a]n aggrieved employee may not complain to

the EEOC of only certain instances of discrimination, and then seek judicial

relief for different instances of discrimination.” Rush v. McDonald’s Corp.,

966 F.2d 1104, 1110 (7th Cir. 1992). To discern the scope of the EEOC

charges, the Seventh Circuit instructs district courts to ask, “what EEOC

investigation could reasonably be expected to grow from the original

complaint[?]” Novitsky v. Am. Consulting Eng’rs, L.L.C., 196 F.3d 699, 701

(7th Cir. 1999) (citation and quotations omitted). “The complaint filed in the


                                   Page 8 of 12
district court and the charge filed with the EEOC must, at a minimum,

describe the same circumstances and participants.” Conner v. Ill. Dep’t of

Nat. Res., 413 F.3d 675, 680 (7th Cir. 2005). Further, “[w]hen an EEOC charge

alleges a particular theory of discrimination, allegations of a different type

of discrimination in a subsequent complaint are not reasonably related to

them unless the allegations in the complaint can be reasonably inferred

from the facts alleged in the charge.” Cheek v. W. & S. Life Ins. Co., 31 F.3d

497, 503 (7th Cir. 1994).

       In performing this inquiry, courts should not punish technical

defects like a failure to check a particular box on an EEOC form; rather, they

must view the charge as a whole and decide whether it contains “facts that

would reasonably alert the EEOC, or [the employer] for that matter, to the

possibility of [a particular theory of] discrimination.” Ajayi, 336 F.3d at 528.

This is consistent with the purpose of the exhaustion requirement, which

was created to give the employer “some warning of the [complained-of]

conduct” and afford “the EEOC and the employer an opportunity to settle

the dispute through conference, conciliation, and persuasion.” Cheek, 31

F.3d at 500.

       Plaintiff’s original complaint alleged only disability discrimination,

not failure to accommodate. (Docket #1-2 at 45). Specifically, he stated that

               On or about April 25, 2017, I was released from
               employment by the Respondent. In January
               2018, I applied to be re-hired with the
               Respondent as an adjunct faculty member. On
               February 26, 2018, the Respondent obtained a
               temporary order of injunction against me.
               I believe that the Respondent has discriminated
               against me on the basis of my disability and
               retaliation for engaging in a protected activity,


                                 Page 9 of 12
              in violation of the Americans with Disabilities
              Act of 1990, including section 704(a), as
              amended.

Id. These allegations do not give rise to the inference that an

accommodation should have been made, or otherwise put the employer on

notice that Plaintiff would later complain that an accommodation should

have been offered. In short, Plaintiff has not exhausted this claim.

       On August 19, 2019, Plaintiff gave notice to the Court that he filed

amended EEOC charges in an attempt to rectify the lack of exhaustion.

(Docket #18). His new EEOC charges include claims for failure to

accommodate and for religious discrimination. Id. The EEOC complaint

was filed on August 17, 2019. Id. at 5. These charges are also untimely, for

the reasons explained in Section 3.1.1, supra. According to the new charges,

the conduct that Plaintiff complains of occurred, at the absolute possible

latest, on January 24, 2018, when he was not re-hired by Carroll University.

Id. at 2. Plaintiff filed his EEOC charges well beyond the 300-day limit

imposed by law. See 42 U.S.C. §§ 2000e-5(e)(1); 42 U.S.C. § 12117.

Accordingly, these amended charges do not affect the Court’s decision.

       3.3    Wisconsin State Law Claims

       Plaintiff also brings various claims under Wisconsin state law for

defamation and infringement of his rights to privacy. Having found that

Plaintiff’s federal questions are improperly before the federal court, and in

light of the fact that the parties are both citizens of Wisconsin, the Court

declines to exercise supplemental jurisdiction over these claims. 28 U.S.C. §

1367(c)(3).

       Incidentally, it appears to the Court that many, if not all of these

claims, would be barred from federal review. A plaintiff may not use the



                                Page 10 of 12
federal courts to collaterally attack the outcome of a state court proceeding

in lieu of an appeal in the state court. Rooker v. Fidelity Tr. Co., 263 U.S. 413,

415–16 (1923); Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482

(1983). Plaintiff states, in the opening portion of his opposition to the motion

to dismiss, that “this Court is advised that the Court is acting as a Transferee

until further notice that state court can accept some of the claims which are

under appeal by the Plaintiff, the Authorities Section for which the

opposing parties have not disputed encompass: [various state law tort

claims]” (Docket #16 at 2); see also id. at 24 (referring to a “one-to-one

correspondence of the elements of a violation of [Plaintiff’s] privacy rights

claim” filed in Wisconsin state courts). Federal courts do not sit in review

of state courts, and federal courts are not to be used as “transferees” of state

court litigation. Moreover, regardless of the outcome of Plaintiff’s appeals

in the state courts, under the Rooker-Feldman doctrine, “lower federal courts

are precluded from exercising appellate jurisdiction over final state-court

judgments.” Lance v. Dennis, 546 U.S. 459, 463 (2006). Accordingly, the Court

notes that even if it had not declined to exercise supplemental jurisdiction

in light of Plaintiff’s dismissed federal claims, it likely would not have been

able to hear these state claims.

4.     CONCLUSION

        For the reasons explained above, this case must be dismissed. The

Court declines to exercise supplemental jurisdiction over the incoherently

pled state law claims, many of which (if not all) appear to be barred by the

Rooker-Feldman doctrine. Moreover, because Plaintiff’s federal question

claims have been deemed untimely, the Court will not allow leave to amend

because such amendment would be futile—Plaintiff cannot turn back the

hands of mother time.


                                   Page 11 of 12
       Accordingly,

       IT IS ORDERED that Defendant’s motion to dismiss the complaint

(Docket #7) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s federal law claims for

employment discrimination be and the same are hereby DISMISSED with

prejudice;

       IT IS FURTHER ORDERED that Plaintiff’s federal law claim for

failure to accommodate be and the same is hereby DISMISSED without

prejudice;

       IT IS FURTHER ORDERED that the Court, pursuant to 28 U.S.C. §

1367(c), declines to exercise supplemental jurisdiction over Plaintiff’s state

law claims, including for violations of the Wisconsin Privacy Act and

Wisconsin Fair Employment Act, defamation, and appropriation, and that

Plaintiff’s state law claims be and the same are hereby DISMISSED

without prejudice; and

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 27th day of November, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                Page 12 of 12
